



COURT OF APPEAL FOR ONTARIO

CITATION: Dorasamy v. Dorasamy, 2018 ONCA 747

DATE: 20180912

DOCKET: C64652

Rouleau, Pardu and Benotto JJ.A.

BETWEEN

Claudia Dorasamy

Appellant

and

Punginathn Dorasamy

Respondent

Claudia Dorasamy, acting in person

Darryl Willer, for the respondent

Heard and released orally: September 10, 2018

On appeal from the
    order of Justice R. Mazza of the Superior Court of Justice, dated May 29, 2017.

REASONS FOR DECISION

[1]

The appellant asks that she be awarded additional child support in the
    amount of $50,000 and that she be awarded a payment of $96,000 representing her
    share of the expenses to maintain the home after separation. She also seeks an
    order that her support be adjusted annually in accordance with the CPI.

[2]

In our view, the appeal should be dismissed.

[3]

The trial judges award for child support was in accordance with the
    child support guidelines. It related to the one child who, by the time of trial,
    was an adult. In our view, there is no error in the trial judges decision to
    follow the guidelines as they provided a more than adequate amount.

[4]

We also reject the appellants submission that the trial judge erred in
    not ordering that she be reimbursed for her share of the expenses paid to
    maintain the home. There is no unfairness in the appellant sharing in those
    expenses as she benefitted both by residing in the home until the date of trial
    and by sharing in the profit generated by the sale of the home.

[5]

As for the request that her support be adjusted to account for the CPI,
    the trial judges decision is entitled to deference. It provided that spousal support
    will be adjusted to reflect any change in the respondents salary. This, in our
    view, is both fair and appropriate. We therefore reject this ground of appeal.

[6]

The appellant also argues that the trial decision was somehow tainted
    because the respondents trial counsel had had contact with the Canada Revenue
    Agency with respect to issues that arose in the action. We see no impropriety
    in counsels conduct concerning this matter.

[7]

In oral submissions, the appellant asks that we set aside the trial
    judges order as to costs. She did not file the reasons or the order with
    respect to costs, but advises that the amount awarded was $23,000. Costs are
    discretionary and the amount ordered is clearly reasonable given the length of
    the trial.

[8]

For these reasons, the appeal is dismissed with costs to the respondent
    fixed at $9,000 inclusive of disbursements and taxes.

Paul
    Rouleau J.A.

G. Pardu
    J.A.

M.L. Benotto J.A.


